Citation Nr: 0011315	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-08 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for bilateral pes planus, currently rated as 10 
percent disabling.  The veteran filed a timely notice of 
disagreement, initiating this appeal.  

In several written statements to the VA, the veteran has 
stated his service connected bilateral foot disability 
inhibits his mobility and prevents him from seeking 
employment.  This assertion is sufficient to raise an 
informal claim for a total disability rating due to 
individual unemployability.  The RO should take action on 
this informal claim as appropriate.  38 C.F.R. § 3.155 
(1999).  


FINDING OF FACT

The veteran's service connected bilateral pes planus results 
in moderate impairment of his feet.  


CONCLUSION OF LAW

The preponderance of the evidence is against an increased 
rating for the veteran's service connected bilateral pes 
planus.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.71a, 
Diagnostic Codes 5276-84 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In November 1997, the veteran filed a claim for an increased 
rating for his bilateral pes planus.  He stated his feet were 
causing him increased pain, and made it difficult to walk.  

A VA medical examination of the veteran's feet was afforded 
him in December 1997.  He reported increasing foot pain with 
use, which limited his mobility.  He attempts to walk 
everyday for exercise, as part of his diabetes management and  
cardiac surgery recovery.  He has received arch supports from 
the VA, and these have been helpful to some extent in 
relieving pain.  Objectively, the veteran had no tenderness 
of the Achilles tendons, Achilles insertions, arches, 
metatarsal phalangeal joints, or toes.  Both arches are 2cm 
high while standing.  No marked calluses were present.  X-
rays revealed intact bony structures of both feet, and no 
evidence of fracture.  Some hammer toe deformities were seen 
bilaterally, however.  The examiner gave a diagnosis of mild 
bilateral pes planus.  

The RO considered the evidence of record and issued a 
February 1998 rating decision denying the veteran an 
increased rating, in excess of 10 percent, for his service 
connected bilateral pes planus.  The veteran responded with a 
timely notice of disagreement.  

A new VA medical examination was afforded the veteran in 
August 1998.  He again reported a long history of bilateral 
foot pain which prevents him from running or prolonged 
walking.  Upon objective evaluation, he had decreased arches 
of the feet.  The skin on his feet was normal, without edema.  
The veteran could not heel or toe walk.  His right foot was 
tender, but not his left.  X-rays of the feet were 
unremarkable.  Bilateral pes planus was diagnosed.  

VA outpatient clinical records were also obtained which 
confirmed the veteran's complaints of bilateral foot pain.  
Orthopedic devices were recommended.  

The RO considered the additional evidence added to the 
record, and continued the prior denial of an increased 
rating.  The claim was then forwarded to the Board.  

Analysis

The veteran seeks an increased rating, in excess of 10 
percent, for his service connected bilateral pes planus, 
which he claims causes increased foot pain and limits his 
mobility.  A claim for an increased rating for a service 
connected disability is well grounded where the veteran 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Under the applicable rating criteria, a severe bilateral 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, warrants a 30 percent rating.  
When there is a moderate acquired flatfoot, either 
unilaterally or bilaterally, with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating is assigned.  Mild symptoms, relieved by built up 
shoes and arch supports, warrant a noncompensable rating.  38 
C.F.R. § 4.71 (a), Diagnostic Code 5276 (1999).  

For the reasons to be discussed below, an increased rating 
for the veteran's service connected bilateral pes planus is 
not warranted.  

Of record are two VA medical examination reports, from 
December 1997 and August 1998, as well as VA outpatient 
clinical notes.  The preponderance of this medical evidence 
is against the veteran's increased rating claim.  Neither 
pronation or abduction, or any other marked deformity, was 
noted on either of the VA medical examinations.  While the 
veteran has reported bilateral foot pain, and pain with use, 
no swelling of either foot has been noted in the record.  
Likewise, both the examination reports and the clinical notes 
make no mention of characteristic callosities.  After 
evaluating the veteran's feet in December 1997, a VA examiner 
described the veteran's pes planus as "mild."  Overall, the 
totality of the evidence is against an increased rating of 30 
for the veteran's bilateral pes planus.  

The medical evidence also does not suggest the veteran's pes 
planus of the feet would be better rated under a more 
analogous diagnostic code.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5277-5284 (1999).  Furthermore, the evidence 
is not in balance between the two ratings such that 38 C.F.R. 
§ 4.7 is applicable here.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral pes planus has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected bilateral pes planus is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, an increased rating for the veteran's service 
connected bilateral pes planus is not warranted.  As the 
preponderance of the evidence is against the claim, 38 C.F.R. 
§ 4.3 does not apply in the present case.  


ORDER

An increased rating, in excess of 10 percent, for the 
veteran's service connected bilateral pes planus, is not 
warranted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

